FRANK, Judge.
Wheelock Mims appeals from a judgment and sentence for grand theft.
The judgment orders Mims to pay $15.00 to the Crimes Compensation Trust Fund and to pay $2.00 to the Law Enforcement Training and Correctional Officer Training Trust Fund pursuant to, respectively, section 960.20 and section 943.25(4), Florida Statutes (1983). Mims asserts that the costs were improperly assessed against him. We agree.
In Jenkins v. State, 444 So.2d 947 (Fla.1984), the supreme court determined that the imposition of costs under section 960.20 and section 943.25(4) against an indigent defendant is permissible only after the defendant has been given adequate notice of such assessment and a full opportunity to object to it. Here, no prior notice was given the appellant that costs under section 960.20 and section 943.25(4) would be assessed against him.
Because of the disparity between the amount of the assessment and the cost to the State of attempting to recover it, we agree with the policy followed by the Fourth District and strike the assessment. Demers v. State, 468 So.2d 461 (Fla. 4th DCA 1985).
In all other respects the judgment and sentence are affirmed.
RYDER, C.J., and LEHAN, J., concur.